Douglas, J.,
concurring. The only real issue presented by this case is whether the Ohio Historical Society (“OHS”) is a “public employer.” The court of appeals, in its opinion, identified the question as “[t]he singular issue before us * * Appellant SERB and appellee OHS did not brief or argue, except in a general way, the other issues commented on and decided by the majority.
Is OHS a public employer pursuant to R.C. 4117.01(B)? I think not and I concur with the majority’s discussion of the issue as found in Part 111(B)(1) and (2) of the majority opinion. While OHS may have some of the indicia of a public employer, and while it may even walk like, look like and quack like a public employer, the fact remains that it is still a private not-for-profit corporation and, under these peculiar circumstances, cannot be a public employer.
I note in passing, as the majority does in fn. 2, that the regional director of the NLRB has concluded that OHS is, under federal law, a “political subdivision.” Given our decision today, I would respectfully suggest that this matter be reviewed by proper authorities given the test set forth and approved by the United States Supreme Court in Natl. Labor Relations Bd. v. Natural Gas Util. Dist. of Hawkins Cty. (1971), 402 U.S. 600, 91 S.Ct. 1746, 29 L.Ed.2d 206.